Citation Nr: 9931812	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  95-06 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased (compensable) rating for 
hepatitis B.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1976.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied a compensable rating for 
infectious hepatitis.  

A review of the record reveals that a VA examination in 
February 1999 determined that the veteran had hepatitis B and 
hepatitis C.  While both forms of hepatitis were noted to 
have been incurred in service, hepatitis C was attributed to 
drug abuse in service.  In a June 1999 rating decision, the 
RO denied service connection for hepatitis C as due to the 
veteran's own willful misconduct and recharacterized the 
service-connected disability as hepatitis B.  Thus, the Board 
has recharacterized the issue as set forth on the title page.  

This case was previously before the Board and was remanded to 
the RO in October 1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected hepatitis B is not 
productive of demonstrable liver damage with mild 
gastrointestinal disturbance.  



CONCLUSION OF LAW

The criteria for a compensable rating for hepatitis B have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7345 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  


Factual Background

In a June 1977 rating decision, the RO granted service 
connection for infectious hepatitis, evaluated as 
noncompensably disabling.  This award was based on the 
service medical records which noted a diagnosis of hepatitis 
in August 1976 and a May 1977 VA examination report which 
showed that the veteran still had some residuals of hepatitis 
such as upper quadrant abdominal pain and loose stools once a 
month.  

In March 1994, the veteran sought an increased rating for his 
service-connected infectious hepatitis.  

VA medical records show that in March 1994, liver function 
test results were noted to be probably due to chronic 
hepatitis.  In August 1994, the veteran reported that he had 
hepatitis C.  A VA discharge summary shows that the veteran 
was hospitalized from August to September 1994 for treatment 
of alcohol dependence.  An October 1994 medical record entry 
reflects "hepatitis germane in continued drug use."  Other 
entries dated in December 1994, reflect elevated liver 
function tests, to include alanine transaminase (ALT/SGPT) 
and aspartate transaminase (AST/SGOT), and that the veteran 
has hepatitis B and C.  A VA hospital summary dated in 
January 1995 notes a diagnosis of "Hepatitis B core antibody 
positive, [and] Hepatitis C positive, moderately elevated 
transaminase."  

In May 1995, the veteran testified that he had abnormal liver 
function tests.  He indicated that he received treatment at 
the VA, but was not sure if his condition was active.  He 
stated that he had multiple types of hepatitis (B and C) and 
could not take certain types of medication due to depression.  
He also stated that he had occasional liver swelling and pain 
and that he experienced fatigue and nausea.  On occasion, 
there would be loose or dark stools.  There was no jaundice.  
He reported that his weight would fluctuate, and that he 
currently weighed 180 pounds and was six feet tall.  See May 
1995 hearing transcript.  

VA outpatient treatment records show that the veteran was 
seen in July 1995 after a two week binge of alcohol, cocaine, 
and heroin use.  He was next seen in 1997, and it was 
indicated that he had been sober since August 1995.  
Following this he was shown to have a relapse of drinking 
from February to March 1998.  He was seen in July 1998 for 
Traveler's diarrhea after a trip to Mexico.  In December 
1998, he was shown to have been sober since March 1998.  He 
had mildly elevated liver function tests which could be due 
to fatty liver or hepatitis C.  

On VA examination in February 1999, the veteran complained of 
mild fatigue and intermittent right-sided abdominal 
discomfort, along with some "fluttering" and some 
"gurgling" in his upper abdomen, which had been going on 
for perhaps a year or longer.  He denied skin rashes, easy 
bruising, weight gain or loss, or ascites.  The examiner 
noted that the veteran developed acute hepatitis in 1975 
while in service.  Sometime later, perhaps in the 1990's, 
when the hepatitis C test became positive he was told that he 
had chronic hepatitis C.  It was noted that the veteran had 
apparently had numerous episodes of unprotected sex in 
service, although he was heterosexual.  It was further noted 
that he used intravenous heroin and shared needles, and had 
several tattoos.  He was also a fairly heavy drinker of 
alcohol, beginning to drink heavily at age 18 or 19.  The 
veteran was also shown to have a long history of psychiatric 
problems due to manic depression, schizoaffective disorder.  
He was currently seeing a psychiatrist regularly, and was on 
several medications.  

On physical examination, there were a few scattered spider 
angiomata on the chest, no ascites, or splenomegaly.  The 
liver was enlarged.  Liver function tests were elevated.  
Laboratory tests were positive for hepatitis B and C.  The 
diagnoses were chronic hepatitis C, past history of hepatitis 
B (with positive hepatitis B surface antibody), history of 
chronic alcohol abuse, and manic depressive schizoaffective 
disorder.  The examiner indicated that the veteran's 
hepatitis C was most likely incurred in service as this type 
is transmitted by dirty needles, blood borne, and the veteran 
was a heroin user in service and had several tattoos as well.  
In a May 1999 addendum to the February 1999 VA examination, 
the examiner indicated that the veteran's mild fatigue was 
related to hepatitis C, and his elevated liver enzymes, 
enlarged liver and spider angiomata were related to alcohol 
use.  

In a June 1999 rating decision, the RO denied service 
connection for hepatitis C as due to the veteran's own 
willful misconduct.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The veteran's hepatitis B is currently evaluated as 
noncompensably disabling under Diagnostic Code 7345.  Under 
this code, if hepatitis is healed and asymptomatic, a zero 
percent rating is warranted.  If there is demonstrable liver 
damage with mild gastrointestinal disturbance, a 10 percent 
rating is warranted.  If there is minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
necessitating dietary or other therapeutic restrictions, a 30 
percent rating is warranted.  Moderate liver damage with 
disabling recurrent episodes of gastrointestinal disturbance 
and fatigue and mental depression warrants a 60 percent 
rating.  A total rating is warranted where there is marked 
liver damage manifested by liver function tests and marked 
gastrointestinal symptoms, or where there are episodes of 
several weeks duration aggregating three or more per year and 
accompanied by disabling symptoms requiring rest therapy.  
38 C.F.R. § 4.114, Diagnostic Code 7345.  

In the present case, testimony has been adduced in support of 
the claim, but it is outweighed by the competent medical 
evidence which shows that the current liver findings are 
related to nonservice-connected hepatitis C or alcohol use, 
rather than service-connected hepatitis B.  In the absence of 
medical evidence showing that the veteran has demonstrable 
liver damage with mild gastrointestinal disturbance as a 
result of hepatitis B, the Boar finds that the criteria for a 
compensable rating have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7345.  The Board has 
determined, therefore, that the preponderance of the evidence 
is against the claim of entitlement to a compensable rating 
for hepatitis B.  38 U.S.C.A. §  5107.  



ORDER

Entitlement to an increased (compensable) rating for 
hepatitis B is denied. 



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

